[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE ATTORNEY'S AND LITIGATION EXPENSES
Following the rendition of judgment for all the defendants in this matter the defendants Town of Farmington, Leroy Bangham and Peter R. Gigliotti move for attorneys' fees and litigation expenses under 42 U.S.C. § 1988.
The court determined at the conclusion of the trial that plaintiff had a very poor case as to the the movants and seriously considered not submitting it to the jury.
The court cannot find these claims were brought in bad faith or that they are clearly frivolous, meritless or vexatious.
Motion is denied.
N. O'Neill, J. CT Page 4795